Citation Nr: 1410651	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  06-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In October 2006, the Veteran was afforded a personal hearing before a hearing officer at the RO and in September 2008, the Veteran was afforded a personal hearing before the undersigned.  Transcripts of the hearings are of record.  

In February 2009, the Board reopened the claim of service connection for a low back disability and remanded the matter for additional development and due process concerns.  In addition, the Board granted entitlement to service connection for a left shoulder disability and remanded claims of service connection for pseudofolliculitis and an acquired psychiatric disorder.  The Veteran was subsequently granted service connection for pseudofolliculitis in a May 2010 RO rating decision.

In a July 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disability and remanded a claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the decision regarding service connection for a low back disability to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the Court order.

In September 2011, the Board remanded the claim of service connection for an acquired psychiatric disorder.  Subsequently, a January 2012 RO rating decision granted entitlement to service connection for mood disorder.  As this represents a complete grant of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In September 2011, the Board issued a decision denying the claim currently on appeal.  As discussed below, the Board is granting the Veteran's representative Motion to Vacate and the decision herein will be the Board's final determination.

This case was before the Board in November 2013 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained and the Veteran and his representative were sent a copy of the medical expert opinion in January 2014.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2011 decision, the Board denied the claim for entitlement to service connection for a low back disability. 

2.  The Board's September 2011 decision incorrectly listed the Veteran's representative as Disabled American Veterans.

3.  A low back disability did not have its onset during active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's September 2011 decision regarding the denial of service connection for a low back disability have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

2.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

A Board decision was issued on September 2011, which denied the Veteran's claim for entitlement to service connection for a low back disability and remanded the issue of entitlement to service connection for an acquired psychiatric disorder.  The Board identified the Veteran's representative as Disabled American Veterans (DAV).  

In September 2011 the Veteran, via his representative, moved to vacate the Board's September 2011 decision denying entitlement to service connection for a low back disability arguing that Paralyzed Veterans of American was the representative of record at the time of the decision and that the Veteran was denied his right to representation when the Board recognized an alternative Veterans Service Organization during adjudication of the issue.

The motion was denied in March 2012.  The Board noted that "it has been determined that there is no VA Form 21-22 in favor of the Paralyzed [Veterans] of America (PVA) and that the most recent VA Form 21-22 appoints Disabled American Veterans (DAV) as [the Veteran's] representative."

The Veteran, via his representative, again moved to vacate in April 2012 indicating that the Veteran submitted a VA Form 21-22 that was received and date stamped by the Phoenix RO in June 2011.  

Review of the claims file reveals a VA Form 21-22 in favor of PVA date stamped as received by the Phoenix RO in June 2011.  Therefore, the Board's September 2011 decision did not properly identify the Veteran's representative, and it is therefore vacated regarding the denial of service connection for a low back disability.

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Complete notice was sent in June 2005, March 2006, and March 2009 and the claim was readjudicated in a May 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the etiology of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

A VA examination relevant to the issue on appeal was obtained in July 2009 and an addendum was added in March 2010.  The Veteran's representative argues that another VA medical examination is warranted.

Subsequently, a VA medical expert opinion was obtained.  The Board finds the opinion to be adequate as it was based upon thorough review of the claims file and included rationale for the opinions rendered. 

Neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service treatment records show that the Veteran was treated multiple times for low back pain during service in February 1972, February 1973, and April 1973.  A subsequent April 1973 treatment record showed that the Veteran's low back was asymptomatic at that time.  Upon examination at separation from service in May 1973 the Veteran was not found to have any abnormalities of the spine.  

Post-service medical evidence shows that the Veteran sustained a back injury in 1977 at work when he tried to move an 1800 pound partially uprooted bus pole and was diagnosed with a herniated disc at L5-S1 with associated radiculitis.  

In April 1986 the Veteran was noted to have been seen in December 1979 after he had been seen by other physicians for pain in his back with radiation of pain into the legs.  He had treatment for the acute pain and was hospitalized in July 1981.  The Veteran was diagnosed with myositis dorsal lumbar sacral somatic dysfunction herniated disc L4-5.  The physician reported that he had not seen the Veteran from August 1981 to April 1986.

In another April 1986 note, the physician reported that the Veteran had been seen for back problems by another physician from 1973 to December 1979, and that he had cared for the Veteran since December 1986.  The records from the other physician were noted to not be available.  

At an August 1986 VA examination, the Veteran was diagnosed as having a herniated disc with sciatica and severe muscle spasm.  The examiner stated that the Veteran had a history of disc herniation during service when he injured his back.  In the history section of the examination, the Veteran reported that he injured his back in service; he did not report the post-service work-related back injury.  There is no indication that the examiner reviewed the Veteran's claims file.   

In April 1987 a private physician evaluated the Veteran.  The physician reported that the Veteran sustained a severe back injury while he was lifting while working for the city bus service in July 1977.  The impression relevantly indicated that the Veteran was status post lumbar spine injury related to an industrial accident of 1977.  There was no discussion of any in-service back injuries.

In statements dated in August 1987, it was noted that the Veteran did seek and receive treatment for his lower back from a Dr. S. in June and July 1973.

A Social Security Administration (SSA) decision dated in March 1989 indicates that the Veteran reported being disabled due to a spinal injury sustained in 1977.

A vocational report dated in September 1989 reveals that the Veteran had to do a significant amount of heavy lifting in service.  It also indicates that the Veteran sustained a back injury during 1977.  However, it did not note any injury in service.  
An Industrial Commission Specialist's Report dated in October 1989 indicates that the Veteran injured his back in July 1977 and that he was permanently and totally impaired.  

In July 1995 the Veteran's mother reported that the Veteran saw a Dr. S. from 1973 to 1975 for his back problems, herniated disks at his lower spine.  She reported that the doctor was deceased and attempts to retrieve his records have been futile.  She stated that the Veteran's condition was then and still is current and deteriorating.  

The Veteran was diagnosed with herniated lumbar discs in June 1995.  Another treatment note dated in June 1995 reveals a diagnosis of post-traumatic herniated disc disorder with disabling pains.

The Veteran was afforded another VA examination in August 1995 which showed that the Veteran had flattening of his normal lumbar lordosis.  The Veteran reported a history of in-service back injury, but did not report any post-service work-related injury.  There is no indication that the examiner reviewed the Veteran's claims file.  

A VA general medical examination report, dated in August 1995, reveals a diagnosis of lumbosacral strain and degenerative disc disease per history.  Subsequent treatment records reveal diagnoses of herniated disc and chronic lumbar problem.

A 1995 report prepared for the Arizona Disability Determination Service included the Veteran's report of injury in 1977, with no report of any injury in service.  

A February 2007 VA neurology note stated that the Veteran's low back pain occurred after attempting to lift a stationary box when on duty in the military and concluded that the current low back condition was casually related to the inservice injury.  The Veteran did not mention the 1977 injury post-service and there was no indication that the claims file was reviewed at that time.

Lay statements dated in September 2008 indicate that the Veteran was treated by a private physician for his lower back in 1974.

In July 2009, the Veteran was afforded a VA psychiatric examination.  Following a review of the claims file and the Veteran's reported history, the examiner opined that it seemed that the Veteran's depression was at least as likely as not related to his lower back injury suffered in the military and the subsequent pain, loss of independence, and loss of autonomy he experienced.  

The Veteran was afforded a VA orthopedic examination in July 2009.  During that examination, the examiner reviewed the Veteran's reported history and conducted a physical examination showing that the Veteran suffered from moderate functional impairment of the back.  The examiner did not render an opinion until the claims file was provided in March 2010.  Following a review of the claims file, the examiner opined that it was much less likely as not that any current condition of the lumbar spine was related to the military service.  The examiner explained that while the Veteran appeared to have several episodes of low back strain in service, his back was normal at separation examination.  Additionally, the Veteran was granted workers' compensation and Social Security benefits based on the injury that occurred in 1977.  

In July 2010, the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran aggravated his back in 1977 while at work. 

In January 2014 a VA medical expert reviewed the Veteran's claims file.  The expert reported that opinions denying service connection have used the rationale that he was asymptomatic when he left the military and he had an on-the-job injury in 1977, which caused his current back condition.  The rationale put forth to counter this argument is that he has a lay statement and documentation in testimony that his back continued to bother him when he left the military and in fact he sought treatment from a Dr. S.  That doctor died and his records were not able to be found.

The expert noted that there was some question as to what the Veteran's back condition was between the time he left the military in 1973 and the time he had a documented on-the-job injury in 1977.  The Veteran indicated that he continued to have problems with his back and he sought medical treatment.  The expert reported that there is no objective documentation of what the symptoms were during that time period or what his function was during that time period.  According to the VA examiner in 2009 the Veteran gave a history of an injury in 1977 when he tried to lift the end of a bus pole.  The Veteran was reported to have experienced an increase in back pain and that he was in traction for about two months.  The pain reverted to the prior level thereafter.  The expert noted that these statements would seem to imply that the on-the-job injury in 1977 was an acute flare-up of a preexisting condition that returned to baseline within two months.  The expert reported that this was based on his statement in 2009.  The expert noted that a March 1989 Social Security disability decision contradicts the Veteran's statement.  It was noted to reveal that the Veteran had not had substantial gainful activity since July 1977 when he left a job as a bus maintenance worker due to back injuries.  

The expert rendered the opinions that it is at least as likely as not that the Veteran incurred a low back disability in service; it is less likely as not that his ongoing current low back condition is directly due to the disability he suffered in service; and it is at least as likely as not that his current back condition is either directly due to an on-the-job injury in 1977 or aggravated beyond natural progression by the on-the-job injury in 1977.

The expert reported that there is clear documentation in his service treatment records that he suffered a back strain multiple times while in service.  There is also clear documentation by a physical therapy note in April 1973 that the Veteran was dismissed and was asymptomatic at the time.  Although the Veteran gives history that he had problems with his back between 1973 and 1977 there is no good objective documentation to clarify what those symptoms were or the severity of those symptoms.  There is clear documentation that he had a workplace injury in 1977 that significantly increased his symptoms and caused disability to the severity that he could no longer find gainful employment.  This was clearly documented in the Social Security disability decision from March 1989.  The abundance of objective evidence showed that since 1977 his back symptoms have been significant and increasing.  The objective evidence clearly shows a physical therapy note stating that the Veteran was dismissed for being asymptomatic.  This led the expert to believe that his symptoms had resolved.  The expert noted that even if one were to argue that he had symptoms from the military prior to the 1977 injury the objective evidence showed that the workplace injury would have aggravated any prior symptoms beyond natural progression.

The expert reported that he would have to resort to mere speculation to determine what symptoms he had prior to the workplace injury in 1977.  At best the expert could say that objective documentation showed in 1973 that he was asymptomatic.  Objective documentation showed that he was able to find gainful employment when he left the military and was not limited from finding employment due to a back condition.  Objective evidence showed that his workplace injury in 1977 caused a back condition that was so severe that he could no longer find gainful employment.  The expert concluded that there is no strong objective evidence creating a nexus connecting the symptoms of back pain in service to his current back condition.  There is a multitude of objective evidence connecting his current back condition to the workplace injury in 1977.

The Veteran's private physicians provided several letters in support of the Veteran's claim.  In an April 1986 letter, Dr. E.K. stated that he had been treating the Veteran since December 1979, at that time the Veteran had been treated by another physician since 1973 for back problems.  In an April 1994 letter, Dr. W.S.H., stated that he had been treating the Veteran since 1978 for radiculitis of the back.  Letters dated October 2006 and September 2008 from Dr. W.S.H. state that the Veteran sustained a back injury in service in 1972, which resurfaced when injured at work in 1977.  In the October 2006 letter, it was noted that records from U.S. Air Force hospital on the Luke Air Force Base in Arizona were reviewed showing injuries to the Veteran's left shoulder and back in 1972-1973.  The physician stated that the Veteran was discharged from service because of these injuries and that he reinjured his back in July 1977 while working in maintenance for Ohio Bus Company.  In the September 2008 letter, it was noted that the Veteran sustained a back injury in 1972 during service and his condition improved and he was asymptomatic when discharged from care.  The Veteran's symptoms resurfaced when he was injured at work in 1977.  Dr. W.S.H. opined in both letters that the Veteran's work injury aggravated his condition from the initial inservice injury and that it was reasonable to assume that the present symptoms were related to the initial injury inservice.  

The record also includes a July 1988 letter from Dr. T.J.P. prepared after an examination in connection with the Veteran's worker's compensation claim.  In describing the nature of the Veteran's then-current condition, Dr. T.J.P. specifically noted the Veteran's report that he had not had back problems prior to the 1977 work injury.  

After a careful review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability had its onset during active service or is related to any in-service disease or injury.  

The Veteran has asserted in correspondence and hearings of record that his current back condition was caused by an injury sustained during service.  In addition, friends and family of the Veteran submitted statements regarding post-service treatment shortly after separation.  Although lay testimony can be competent to describe symptoms and generally observable conditions, it generally is not competent to establish a medical diagnosis or medical etiology.  Further, competent testimony can be rejected only if found to be mistaken or otherwise deemed not credible.  See Jandreau, 492 F.3d at 1376.  

In evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  The Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The Board has given consideration to the Veteran's lay statements as to onset and causation of his back disorder.  He is competent to report his symptomatic history; however, the Board has weighed his statements and finds his recollections and statements made in connection with a claim for VA compensation benefits to be less probative than the statements rendered for examination purposes.  Specifically, the statements made in examinations in connection with his post-service injury and worker's compensation and Social Security determinations.  Such histories reported for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons."). 

The Board finds the 1988 letter from Dr. T.J.P. to be significant because it included the Veteran's own report that he did not suffer from any back problems prior to the 1977 work injury.  The records contemporaneous to the Veteran's claim for worker's compensation benefits show that he believed his back problems were a result of the 1977 injury; not related to service.  The Board also finds it significant that at the time of the 1986 and 1995 VA examinations, the Veteran gave an inaccurate report of his history; specifically that he injured his back in service, without mention of the post-service work injury.  The Veteran's lay statements that he believes he has a current low back disorder which results from his service are not credible since history previously provided by the Veteran contradicts statements made after he submitted this claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider whether the provider was fully informed of the pertinent factual premises, provided a fully articulated opinion and supported the opinion by a reasoned analysis.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Private and VA records regarding his low back disability include several opinions linking the Veteran's back condition to service.  However, the Board has found these opinions to be unpersuasive.  The opinion provided by the Veteran's private physician, Dr. W.S.H., stated that it was reasonable to assume that the present symptoms were related to the initial injury in service.  Although the physician had treated the Veteran for a number of years, the opinion provided was based on history provided by the Veteran that is not supported by the evidence of record, which shows no objective evidence that the Veteran had back problems prior to the 1977 work injury.  

The private physician stated as support for the opinion provided that the Veteran was discharged from service because of his shoulder and back injuries.  The service treatment records show that the Veteran received a medical discharge; however, it was for psychiatric problems.  The private physician's opinion was based on history from the Veteran that is not credible and it is therefore not probative.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

As shown above, a February 2007 VA neurology note stated that the Veteran's current low back condition was casually related to the inservice injury.  This opinion, however, was not based on a review of the entire record and, significantly, it is not evident that the 1977 injury was considered.  Therefore, this opinion lacks probative weight as it is based upon an incomplete factual background.  See Kowalski, 19 Vet. App. at 179.  

The Veteran was afforded VA examinations in July 2009 and July 2010.  Although the July 2009 psychiatric examiner's opinion indicated that the Veteran's current back disability was related to service, the Board finds that the phrasing of this opinion was speculative.  Service connection may not be based on speculation or even remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992).  The July 2010 examiner stated that the Veteran aggravated his back while at work in 1977.  In the case of either VA examiner, they did not specifically consider whether the Veteran's back disability was related to service, rather, the examiners were addressing whether the Veteran's psychiatric disorder was caused by a service-connected disability.  This weighs against the probative value of the opinion, especially as compared to the March 2010 VA opinion provided by the VA orthopedic examiner who specifically addressed whether the Veteran's back disability was related to service.  The VA examiner provided an opinion that the Veteran's current back disability was not related to active service, but indicated that it was due to the post-service injury that occurred in 1977.  As the examiner provided rationale and cited to specific evidence in the file as support for his opinion, it is found to be persuasive.  

The VA medical expert in January 2014 rendered the opinions that it is at least as likely as not that the Veteran incurred a low back disability in service, it is less likely as not that his ongoing current low back condition is directly due to the disability he suffered in service, and it is at least as likely as not that his current back condition is either directly due to an on-the-job injury in 1977 or aggravated beyond natural progression by the on-the-job injury in 1977.  However, the medical expert concluded that there was no strong objective evidence creating a nexus connecting the symptoms of back pain in service to his current back condition and there is a multitude of objective evidence connecting his current back condition to the workplace injury in 1977.  As the Board finds the Veteran not credible with regard to his symptoms prior to 1977 and the medical expert found no objective evidence symptoms prior to 1977, the Board finds the medical expert's final conclusions to be very probative.

Finally, the Board has given consideration to the Veteran's friends and family's lay statements as to post-service treatment and as to onset and causation of his back disorder.  Davidson, 581 F.3d at 1313.  Four statements received in December 1987 were all identical except for the signatures and stated that the Veteran sought and received medical attention for his lower back from Dr. S. of Youngstown, Ohio, in June and July 1973.  The July 1995 letter from the Veteran's mother stated that the Veteran was seen by Dr. S. of Youngstown, Ohio, from 1973 to 1975 for his back problems and herniated discs in his lower spine, but the physician was deceased and attempts to retrieve his records were futile.  She also stated that his condition was "then and still was current and deteriorating."  In two identically worded letters dated September 2008, the Veteran's mother and S.H. stated that the Veteran received medical treatment for injuries suffered in the lower back and left shoulder in 1974 and those injuries occurred while he was in active duty in the Air Force.

As laymen, the Veteran's friends and family are competent to testify concerning generally observable conditions such as whether the Veteran received treatment.  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  In addition, the statements were given many years after the claimed post-service treatment and did not address the post-service back injury of 1977.  Significantly, the record establishes that the Veteran himself had reported that he did not have back symptoms following service until he sustained post-service injuries, which weighs heavily against the assertions that he had post-service treatment for the inservice back injury.  These facts weigh against the probative value of this evidence.  For these reasons, the Board rejects the Veteran's friends and family's statements as competent evidence to substantiate the claim that the Veteran's low back disability is related to an injury, disease, or event of service origin.

As the evidence in this case preponderates against the claim for service connection for a low back disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The September 2011 Board decision denying entitlement to service connection for a low back disability is vacated.

Service connection for a low back disability is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


